
	

113 HR 1256 : Swap Jurisdiction Certainty Act
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1256
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 13, 2013
			Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To direct the Securities and Exchange
		  Commission and the Commodity Futures Trading Commission to jointly adopt rules
		  setting forth the application to cross-border swaps transactions of certain
		  provisions relating to swaps that were enacted as part of the Dodd-Frank Wall
		  Street Reform and Consumer Protection Act.
	
	
		1.Short titleThis Act may be cited as the
			 Swap Jurisdiction Certainty
			 Act.
		2.Joint rulemaking
			 on cross-border swaps
			(a)Joint rulemaking
			 required
				(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Securities and Exchange Commission and the Commodity Futures
			 Trading Commission shall jointly issue rules setting forth the application of
			 United States swaps requirements of the Securities Exchange Act of 1934 and the
			 Commodity Exchange Act relating to cross-border swaps and security-based swaps
			 transactions involving U.S. persons or non-U.S. persons.
				(2)ConstructionThe
			 rules required under paragraph (1) shall be identical, notwithstanding any
			 difference in the authorities granted the Commissions in section 30(c) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78dd(c)) and section 2(i)
			 of the Commodity Exchange Act (7 U.S.C. 2(i)), respectively, except to
			 the extent necessary to accommodate differences in other underlying statutory
			 requirements under such Acts, and the rules thereunder.
				(b)ConsiderationsThe
			 Commissions shall jointly issue rules that address—
				(1)the nature of the connections to the United
			 States that require a non-U.S. person to register as a swap dealer, major swap
			 participant, security-based swap dealer, or major security-based swap
			 participant under each Commission’s respective Acts and the regulations issued
			 under such Acts;
				(2)which of the United States swaps
			 requirements shall apply to the swap and security-based swap activities of
			 non-U.S. persons, U.S. persons, and their branches, agencies, subsidiaries, and
			 affiliates outside of the United States and the extent to which such
			 requirements shall apply; and
				(3)the circumstances under which a non-U.S.
			 person in compliance with the regulatory requirements of a foreign jurisdiction
			 shall be exempt from United States swaps requirements.
				(c)Rule in
			 accordance with APA requiredNo guidance, memorandum of understanding,
			 or any such other agreement may satisfy the requirement to issue a joint rule
			 from the Commissions in accordance with
			 section
			 553 of title 5, United States Code.
			(d)General
			 application to countries or administrative regions having nine largest
			 markets
				(1)General
			 applicationIn issuing rules under this section, the Commissions
			 shall provide that a non-U.S. person in compliance with the swaps regulatory
			 requirements of a country or administrative region that has one of the nine
			 largest combined swap and security-based swap markets by notional amount in the
			 calendar year preceding issuance of such rules, or other foreign jurisdiction
			 as jointly determined by the Commissions, shall be exempt from United States
			 swaps requirements in accordance with the schedule set forth in paragraph (2),
			 unless the Commissions jointly determine that the regulatory requirements of
			 such country or administrative region or other foreign jurisdiction are not
			 broadly equivalent to United States swaps requirements.
				(2)Effective date
			 scheduleThe exemption described in paragraph (1) and set forth
			 under the rules required by this section shall apply to persons or transactions
			 relating to or involving—
					(A)countries or administrative regions
			 described in such paragraph, or any other foreign jurisdiction as jointly
			 determined by the Commissions, accounting for the five largest combined swap
			 and security-based swap markets by notional amount in the calendar year
			 preceding issuance of such rules, on the date on which final rules are issued
			 under this section; and
					(B)the remaining countries or administrative
			 regions described in such paragraph, and any other foreign jurisdiction as
			 jointly determined by the Commissions, 1 year after the date on which such
			 rules are issued.
					(3)CriteriaIn such rules, the Commissions shall
			 jointly establish criteria for determining that one or more categories of
			 regulatory requirements of a country or administrative region described in
			 paragraph (1) or other foreign jurisdiction is not broadly equivalent to United
			 States swaps requirements and shall jointly determine the appropriate
			 application of certain United States swap requirements to persons or
			 transactions relating to or involving such country or administrative region or
			 other foreign jurisdiction. Such criteria shall include the scope and
			 objectives of the regulatory requirements of a country or administrative region
			 described in paragraph (1) or other foreign jurisdiction as well as the
			 effectiveness of the supervisory compliance program administered, and the
			 enforcement authority exercised, by such country or administrative region or
			 other foreign jurisdiction, and such other factors as the Commissions, by rule,
			 jointly determine to be necessary or appropriate in the public interest.
				(4)Required
			 assessmentBeginning on the
			 date on which final rules are issued under this section, the Commissions shall
			 begin to jointly assess the regulatory requirements of countries or
			 administrative regions described in paragraph (1), as the Commissions jointly
			 determine appropriate, in accordance with the criteria established pursuant to
			 this subsection, to determine if one or more categories of regulatory
			 requirements of such a country or administrative region or other foreign
			 jurisdiction is not broadly equivalent to United States swaps
			 requirements.
				(e)Report to
			 CongressIf the Commissions
			 make the joint determination described in subsection (d)(1) that the regulatory
			 requirements of a country or administrative region described in such subsection
			 or other foreign jurisdiction are not broadly equivalent to United States swaps
			 requirements, the Commissions shall articulate the basis for such a
			 determination in a written report transmitted to the Committee on Financial
			 Services and the Committee on Agriculture of the House of Representatives and
			 the Committee on Banking, Housing, and Urban Affairs and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate within 30 days of the
			 determination. The determination shall not be effective until the transmission
			 of such report.
			(f)DefinitionsAs
			 used in this Act and for purposes of the rules issued pursuant to this Act, the
			 following definitions apply:
				(1)The term U.S. person—
					(A)means—
						(i)any
			 natural person resident in the United States;
						(ii)any
			 partnership, corporation, trust, or other legal person organized or
			 incorporated under the laws of the United States or having its principal place
			 of business in the United States;
						(iii)any account
			 (whether discretionary or non-discretionary) of a U.S. person; and
						(iv)any
			 other person as the Commissions may further jointly define to more effectively
			 carry out the purposes of this Act; and
						(B)does not include
			 the International Monetary Fund, the International Bank for Reconstruction and
			 Development, the Inter-American Development Bank, the Asian Development Bank,
			 the African Development Bank, the United Nations, their agencies and pension
			 plans, and any other similar international organizations and their agencies and
			 pension plans.
					 (2)The term United States swaps
			 requirements means the provisions relating to swaps and security-based
			 swaps contained in the Commodity Exchange Act (7 U.S.C. 1a et seq.) and the
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) that were
			 added by title VII of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (15 U.S.C. 8301
			 et seq.) and any rules or regulations prescribed by the
			 Securities and Exchange Commission and the Commodity Futures Trading Commission
			 pursuant to such provisions.
				(g)Conforming
			 amendments
				(1)Securities
			 Exchange Act of 1934Section 36(c) of the Securities Exchange
			 Act of 1934 (15
			 U.S.C. 78mm(c)) is amended by inserting or except as
			 necessary to effectuate the purposes of the Swap Jurisdiction Certainty
			 Act, after to grant exemptions,.
				(2)Commodity
			 Exchange ActSection
			 4(c)(1)(A) of the Commodity Exchange Act (7 U.S.C. 6(c)(1)(A)) is amended by
			 inserting or except as necessary to effectuate the purposes of the Swap
			 Jurisdiction Certainty Act, after to grant
			 exemptions,.
				
	
		
			Passed the House of
			 Representatives June 12, 2013.
			Karen L. Haas,
			Clerk
		
	
